DECISION
{¶ 1} This original action in mandamus was referred back to the magistrate to address additional motions that were filed after the earlier decision of the magistrate was rendered and subsequently adopted by this court. (Attached as Appendix A.)
 {¶ 2} The magistrate considered the following motions:
1. Respondents' motions filed January 27, 2003, captioned" Motion to Strike and Seal Portions of the Record and Motion for a Protective Order" (docketed by the clerk of court as three separate motions);
2. Respondents' motions filed February 11, 2003, captioned" Second Motion to Strike and Seal Portions of the Record and Motion for a Protective Order" (docketed by the clerk as three motions); and
3. Respondents' motion filed February 28, 2003, captioned" Motion to Strike Reply of Relator to Motions to Strike as Untimely Filed."
 {¶ 3} The magistrate issued a decision, granting respondents' January 27, 2003 motion to strike the endnotes in relator's December 30, 2002 memorandum, but denying respondents' motion to seal and for a protective order, denying respondents' February 11, 2003 motion to strike and seal, the motion for protective order, and denying all other relief requested in that motion, granting the respondents' February 28, 2003 motion to strike the attachments to relator's February 20, 2000 [sic] reply but denying the motion to strike the reply brief as untimely.
 {¶ 4} Respondents have filed objections to the decision of the magistrate essentially continuing to argue issues addressed in that decision. For the reasons stated in the decision of the magistrate, the objections are overruled.
 {¶ 5} Following independent review of the decision of the magistrate, we find that the magistrate has properly determined the pertinent law and applied it herein. Accordingly, we adopt the decision of the magistrate as our own. In accordance with the decision of the magistrate, with respect to respondents' January 27, 2003 motions captioned "Motion to Strike and Seal Portions of the Record and Motion for a Protective Order," we grant the motion to strike the endnotes in relator's December 30, 2002 memorandum and deny respondents' motion to seal and for protective order; with respect to respondents' February 11, 2003 motions captioned "Second Motion to Strike and Seal Portions of the Record and Motion for Protective Order," we deny the motion to strike and seal, deny the motion for protective order, and deny all other relief requested therein. Finally, we grant respondents' February 28, 2003 motion to strike relator's attachments to relator's February 20, 2003 reply, but deny respondents' motion to strike the reply brief as untimely.
Objections overruled; with respect to respondents' January 27, 2003 motions captioned "Motion to Strike and Seal Portions of the Record and Motion for a Protective Order," we grant the motion to strike the endnotes in relator's December 30, 2002 memorandum and deny respondents' motion to seal and for protective order; with respect to respondents' February 11, 2003 motions captioned "Second Motion to Strike and Seal Portions of the Record and Motion for Protective Order" we deny the motion to strike and seal, deny the motion for protective order, and deny all other relief requested therein. We grant respondents' February 28, 2003 motion to strike relator's attachments to relator's February 20, 2003 reply, but deny respondents' motion to strike the reply brief as untimely.
BOWMAN and BRYANT, JJ., concur separately.